
	

114 HR 4748 IH: Imported Assault Weapons Ban of 2016
U.S. House of Representatives
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4748
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2016
			Ms. Speier (for herself, Ms. Adams, Mr. Beyer, Mr. Blumenauer, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cárdenas, Ms. Clarke of New York, Ms. Clark of Massachusetts, Mr. Cohen, Mr. Conyers, Mr. DeSaulnier, Mr. Gutiérrez, Mr. Hastings, Mr. Honda, Ms. Jackson Lee, Ms. Lee, Mr. Lynch, Ms. McCollum, Mr. Meeks, Mr. Nadler, Ms. Norton, Mr. Pallone, Mr. Quigley, Mr. Rangel, Mr. Rush, Mr. Scott of Virginia, Mr. Serrano, Mr. Sires, Mr. Swalwell of California, Mr. Takano, Mr. Van Hollen, Mrs. Watson Coleman, and Mr. McGovern) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To ban the importation of semiautomatic assault weapons, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Imported Assault Weapons Ban of 2016. 2.Ban on importation of semiautomatic assault weapons (a)Prohibitions (1)ImportationSection 925 of title 18, United States Code, is amended by adding at the end the following:
					
 (g)For purposes of subsection (d)(3), a firearm shall not be considered to be generally recognized as particularly suitable for or readily adaptable to sporting purposes if the firearm is—
 (1)a semiautomatic assault weapon; (2)a semiautomatic rifle that can accept, or be readily converted to accept, a large capacity ammunition feeding device;
 (3)a semiautomatic rifle with a fixed magazine with a capacity of more than 10 rounds of ammunition; (4)the frame or receiver of any firearm the importation of which would be prohibited by reason of this subsection if assembled; or
 (5)a firearm the importation of which would be prohibited by reason of this subsection but for the incorporation into the firearm of a thumbhole stock or any other characteristic that can function as a grip..
				(2)Assembly of rifle that would be prohibited from importation but for incorporation of part made in
			 the United States
 (A)In generalSection 922 of such title is amended by adding at the end the following:  (aa)It shall be unlawful to assemble a firearm the importation of which would be prohibited by reason of section 925(g) but for the incorporation into the firearm of one or more parts made in the United States..
 (B)PenaltiesSection 924(a) of such title is amended by adding at the end the following:  (8)Whoever knowingly violates section 922(aa) shall be fined under this title, imprisoned not more than 5 years, or both..
 (b)DefinitionsSection 921(a) of such title is amended— (1)by inserting after paragraph (29) the following:
					
 (30)The term semiautomatic pistol means any repeating pistol that— (A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round; and
 (B)requires a separate pull of the trigger to fire each cartridge. (31)The term semiautomatic shotgun means any repeating shotgun that—
 (A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round; and
 (B)requires a separate pull of the trigger to fire each cartridge.; and (2)by adding at the end the following:
					
 (36)The term semiautomatic assault weapon means any of the following, regardless of country of manufacture or caliber of ammunition accepted:
 (A)A semiautomatic rifle that has the capacity to accept a detachable magazine and any one of the following:
 (i)A pistol grip. (ii)A forward grip.
 (iii)A folding, telescoping, or detachable stock. (iv)A grenade launcher or rocket launcher.
 (v)A barrel shroud. (vi)A threaded barrel.
 (B)A semiautomatic rifle that has a fixed magazine with the capacity to accept more than 10 rounds, except for an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition.
 (C)Any part, combination of parts, component, device, attachment, or accessory that is designed or functions to accelerate the rate of fire of a semiautomatic rifle but not convert the semiautomatic rifle into a machinegun.
 (D)A semiautomatic pistol that has the capacity to accept a detachable magazine and any one of the following:
 (i)A threaded barrel. (ii)A second pistol grip.
 (iii)A barrel shroud. (iv)The capacity to accept a detachable magazine at some location outside of the pistol grip.
 (v)A semiautomatic version of an automatic firearm. (E)A semiautomatic pistol with a fixed magazine that has the capacity to accept more than 10 rounds.
 (F)A semiautomatic shotgun that has any one of the following: (i)A folding, telescoping, or detachable stock.
 (ii)A pistol grip. (iii)A fixed magazine with the capacity to accept more than 5 rounds.
 (iv)The ability to accept a detachable magazine. (v)A forward grip.
 (vi)A grenade launcher or rocket launcher. (G)Any shotgun with a revolving cylinder.
 (H)All belt-fed semiautomatic firearms. (I)Any combination of parts from which a firearm described in subparagraphs (A) through (H) can be assembled.
 (J)The frame or receiver of a rifle or shotgun described in subparagraph (A), (B), (C), (F), (G), or (H).
 (37)The term large capacity ammunition feeding device— (A)means a magazine, belt, drum, feed strip, or similar device, including any such device joined or coupled with another in any manner, that has an overall capacity of, or that can be readily restored, changed, or converted to accept, more than 10 rounds of ammunition; and
 (B)does not include an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition.
 (38)The term barrel shroud— (A)means a shroud that is attached to, or partially or completely encircles, the barrel of a firearm so that the shroud protects the user of the firearm from heat generated by the barrel; and
 (B)does not include— (i)a slide that partially or completely encloses the barrel; or
 (ii)an extension of the stock along the bottom of the barrel which does not encircle or substantially encircle the barrel.
 (39)The term detachable magazine means an ammunition feeding device that can be removed from a firearm without disassembly of the firearm action.
 (40)The term fixed magazine means an ammunition feeding device that is permanently fixed to the firearm in such a manner that it cannot be removed without disassembly of the firearm.
 (41)The term folding, telescoping, or detachable stock means a stock that folds, telescopes, detaches or otherwise operates to reduce the length, size, or any other dimension, or otherwise enhances the concealability, of a firearm.
 (42)The term forward grip means a grip located forward of the trigger that functions as a pistol grip. (43)The term rocket means any simple or complex tubelike device containing combustibles that on being ignited liberate gases whose action propels the tube through the air and has a propellant charge of not more than 4 ounces.
 (44)The term grenade launcher or rocket launcher means an attachment for use on a firearm that is designed to propel a grenade, rocket, or other similar destructive device.
 (45)The term pistol grip means a grip, a thumbhole stock, or any other characteristic that can function as a grip. (46)The term threaded barrel means a feature or characteristic that is designed in such a manner to allow for the attachment of a device such as a firearm silencer or a flash suppressor.
 (47)The term belt-fed semiautomatic firearm means any repeating firearm that— (A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round;
 (B)requires a separate pull of the trigger to fire each cartridge; and (C)has the capacity to accept a belt ammunition feeding device..
 3.Publication of list of semiautomatic assault weapons banned from importationNot less frequently than every 12 months, the Director of the Bureau of Alcohol, Tobacco, Firearms, and Explosives shall cause to be published in the Federal Register—
 (1)a list of each firearm the importation of which is prohibited by reason of the amendments made by section 2; and
 (2)a list of each firearm an application for the importation of which was received by the Bureau, and whether the application was approved or denied.
 4.Report to the CongressWithin 1 year after the date of the enactment of this Act, the Director of the Bureau of Alcohol, Tobacco, Firearms, and Explosives shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a written report on the implementation of this Act.
		
